Citation Nr: 0929446	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-13 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. W.K.


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Veteran and Dr. W.K. provided testimony at an October 
2008 hearing before the undersigned.  A transcript of the 
proceeding is associated with the claims folder.  

Subsequently, in January 2006, the RO increased the 
disability evaluation for the Veteran's service-connected 
PTSD from 30 to 50 percent disabling effective January 27, 
2005.  The Veteran was advised of the grant of the increased 
rating by letter and by the statement of the case (SOC) dated 
in January 2006.  However, he did not withdraw his appeal.  
In accordance with AB v. Brown, 6 Vet. App. 35 (1993), the 
Veteran will generally be presumed to be seeking the highest 
rating available, and it follows that a partial grant of an 
increased rating does not terminate an appeal.  

The Board notes that the record raises an informal claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to the Veteran's service-connected 
PTSD (see VA Form 9 received in March 2006).  However, this 
matter is not before the Board and is therefore referred to 
the RO for appropriate action.  

The Board remanded the Veteran's appeal in February 2009.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and it may proceed with 
review.  Stegall v. West, 11 Vet. App. 268 (1998).  




FINDING OF FACT

The Veteran's PTSD is not productive of occupational and 
social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155, 5103, 5103a, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, private treatment records, 
VA examinations, and a hearing transcript.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Vazquez-Flores, 22 Vet. App. 
at 49.

In a February 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected PTSD, the evidence must show that his condition 
"has gotten worse."  The letter also explained that the VA 
was responsible for (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  The January 2006 statement 
of the case explained the criteria for the next higher 
disability rating available for the Veteran's PTSD under the 
applicable diagnostic code.  The January 2006 statement of 
the case also provided the appellant with the applicable 
regulations relating to disability ratings for his service-
connected PTSD, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b) and stated 
that, pursuant to 38 C.F.R. § 4.10, disability evaluations 
center on the ability of the body or system in question to 
function in daily life, with specific reference to 
employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, private treatment 
records, afforded the Veteran examinations to assess the 
severity of his PTSD, provided the Veteran an opportunity to 
give testimony before the Board, and assisted the Veteran in 
obtaining evidence.  Based on the foregoing, all known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file, and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.     

Discussion

The Veteran maintains that he is entitled to a disability 
rating greater than 50 percent for his service-connected 
PTSD.  Disability evaluations are determined by the 
application of a schedule of ratings, which are based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated as 50 percent disabling 
under 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411.  Under that code, a 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name. Id. 

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).

Evidence relevant to the current level of severity of the 
Veteran's PTSD includes post-service VA outpatient treatment 
records from April 2004 to June 2008, two VA psychiatric 
examinations in March 2005 and March 2009, two letters 
submitted by Dr. W.K. dated in April 2005 and May 2006, and 
an October 2008 hearing transcript.

VA outpatient treatment records dated in April 2004 to June 
2008 reflect treatment for conditions other than the 
Veteran's service-connected PTSD.

In connection with the current claim, the Veteran underwent a 
VA psychiatric examination in March 2005.  At the time, the 
Veteran reported that he was employed as a police officer 
from 1970 to 2000.  The Veteran reported that he used alcohol 
heavily for many years, however, participated in a treatment 
program in 1981 and had remained sober since that time.  The 
Veteran indicated that during the time he was a police 
officer, he sought treatment from a counselor from 1981 to 
2000.  The counselor diagnosed the Veteran with PTSD.  The 
Veteran denied psychiatric hospitalizations as well as drug 
use, legal problems, violence, or assaultiveness.  Regarding 
his service-connected PTSD, the Veteran reported that he had 
had increased symptoms since he retired from the police force 
in 2000, specifically, he thought about Vietnam daily.  He 
reported that he was living with his wife of 27 years and two 
of his four sons.  Socially, he read the paper and a Vietnam 
magazine, watched television for entertainment, and recently 
joined a gym to increase his physical exercise.  

The Veteran indicated that he had difficulty sleeping because 
he felt on edge and watchful, however, he attributed this to 
his habit of surveying the area due to his profession as a 
police officer.  He described daily intrusive recollections 
and frequent dreams of Vietnam.  He avoided thinking and 
talking about Vietnam.  He generally avoided crowds but did 
socialize with family and several old acquaintances.  He was 
often irritable, tired and depressed with reduced 
concentration but fair energy.

On mental status examination, the Veteran was neatly dressed, 
alert and cooperative, and his speech was clear and normal.  
His affect was subdued but varied and mood congruent, without 
signs of irritation.  He was oriented to person, time, and 
place and his thought processes were goal oriented, without 
derailment.  There were no signs of delusional or paranoid 
belief systems.  He did not suffer from gross impairment in 
thought processes or hallucinations.  He was not a danger to 
himself or others.        

Upon review of the Veteran's claims folder, the examiner 
diagnosed the Veteran with PTSD.  He also assigned the 
Veteran a GAF score of 51, indicating the Veteran's moderate 
impairment.  The examiner opined that the Veteran's PTSD 
symptoms appear to have worsened since his last VA 
examination in 2000 due to retirement and family issues.  The 
examiner stated that the Veteran was able to in interact 
appropriately with others and his ability to maintain a 
logical thought process appeared to be adequate, such that it 
would not likely impact his social or vocational functioning.  
The Veteran was noted to have some mild to moderate reduction 
in his ability to adapt to stressful circumstances, such as 
the workplace, classroom, and other social environments.

In an April 2005 letter, Dr. W.K., the Veteran's 
psychotherapist, indicated that the Veteran's PTSD symptoms 
had worsened.  The Dr. indicated that the Veteran believed 
that his decline was related to his unemployment.  Dr. W.K. 
reported that when the Veteran was working, he was in hyper 
vigilant mode and avoided emotions of survival guilt, 
sadness, depression, and fear.  Dr. W.K. stated that the 
Veteran was extremely frightened to feel and share his 
feelings with others, including his family, especially 
regarding his experiences in Vietnam.  The Veteran currently 
had trouble sleeping, a short and explosive temper, crowd 
avoidance, and intrusive thoughts of his Vietnam experiences 
which he were triggered by the war in Iraq.  His attention 
span, concentration and short-term memory problems were so 
severe that he often sat at home and did nothing.  He could 
not work any longer other than for a few hours periodically 
driving the hearse for the funeral home.  Dr. K. assigned a 
GAF score of not more than 45, indicating severe symptoms.

In a May 2006 letter, Dr. W.K. reported that he consistently 
works with the Veteran regarding his service-connected PTSD, 
stating, that while the Veteran was an active participant in 
his PTSD treatment sessions, he was chronically depressed due 
to his PTSD.  Dr. K.W. stated that the Veteran avoided 
contact with most people, further indicating that if the 
Veteran did not have a family and some religious beliefs, he 
would have probably committed suicide years ago.  

In an October 2008 hearing before the Board the Veteran 
testified that his PTSD symptoms worsened since his last 
private medical evaluation dated in May 2006.  Specifically, 
the Veteran stated that he had intensified feelings of 
depression, experienced a lack of sleep, frequent dreams of 
the death of his friends in Vietnam, and that he preferred to 
be alone at all times.  The Veteran's attending psychologist, 
Dr. W.K. testified that the Veteran's condition had worsened 
over the past two years, to include a secondary diagnosis of 
dysthymia.  Dr. W. K. further contended that, in addition to 
the Veteran's PTSD, he had a "death imprint," which was 
associated with dysthymia, where the Veteran was focused on 
the death of his friends.  Dr. W.K. also stated that the 
Veteran had problems with rage, anger, and guilt, which had 
progressively gotten worse since the start of the Iraq War.  
Finally, he stated that the Veteran had been suicidal and had 
had suicidal ideations.  

An October 2008 statement from the Veteran's wife attests to 
his inability to share emotions, increasing depression, lack 
of ambition to socialize with friends and lack of care about 
his personal hygiene.

In March 2009 the Veteran underwent a second VA psychiatric 
examination.  At the time, the Veteran reported that since he 
retired in 2000, he had noticed an increase in memories from 
Vietnam.  The Veteran stated that he was employed as a police 
officer for 30 years.  Prior to his retirement, the Veteran 
described himself as a workaholic, often working two or three 
jobs at a time.  He reported that he currently spent a lot of 
time watching television and eating when he was not hungry 
because he was having trouble adjusting to retirement and the 
unstructured time.  The Veteran reported that he stopped 
using alcohol, "cold turkey," in February 2007; however, he 
had replaced that addiction with overeating and gambling.  He 
also indicated that he had recently started a part-time paper 
delivery job in the morning to occupy his time.  He reported 
that he attended AA meetings several times per week; however, 
he did not talk during the meetings, as he preferred to avoid 
crowds.  He reported that he had difficulty boarding 
airplanes, which had caused problems in his marriage, as his 
wife was forced to visit family alone.  The Veteran reported 
chronic passive suicidal ideation for the past nine years; 
however, he stated that he would not subject his family to 
suicide.  

On mental status examination, the Veteran walked slowly with 
a rolling gait.  He was casually and cleanly dressed.  He was 
obese.  The Veteran's mood was depressed.  His thoughts were 
logical and goal-directed.  The Veteran's speech was within 
normal limits and he made good eye contact.  He denied 
homicidal ideation, as well as delusions and hallucinations.  
His insight and judgment were fair.  He admitted to alcohol 
abuse in the past, however, indicated that he has not used 
alcohol since 2007.

Upon review of the Veteran's claims file, the examiner 
indicated that the Veteran had survivor guilt, vegetative 
state of depression with compulsive eating and gambling, and 
continued to meet the criteria for PTSD.  The examiner 
assigned a GAF score of 51.  The examiner opined that the 
Veteran continued to function at a level previously assigned 
in his March 2005 VA examination, indicating, that although 
the Veteran was retired, he continued to maintain a part-time 
job which suited his social isolation.  The Veteran's 
marriage was strained, however, mainly due to his severe 
gambling habit which had caused financial problems, but also 
due to his lack of interest in socializing with friends and 
relatives.  The examiner further opined that the Veteran was 
able to work but had mild limitations due to his depression.  
The examiner also opined that his gambling and eating 
addictions were at least as likely as not related to his 
PTSD.

Based on these findings, the Board finds that the evidence of 
record does not substantiate an evaluation greater than 50 
percent, as his PTSD does not more closely approximate the 
criteria for the next higher 70 evaluation.  Specifically, 
there is no evidence of such symptoms as obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.  Thus, the Board 
concludes that the Veteran's PTSD is not manifested by 
symptomatology that results in occupational and social 
impairment, with deficiencies in most areas, as required for 
a 70 percent rating, the next higher evaluation under DC 
9411.  

The evidence does not demonstrate that the Veteran's service-
connected PTSD is productive of occupational and social 
impairment with deficiencies in most areas or an inability to 
establish and maintain effective relationships.  The evidence 
of record, specifically, both the March 2005 and March 2009 
VA examinations show that the Veteran is currently employed 
on a part-time basis with a desire to work.  Furthermore, the 
March 2009 examination report indicates that prior to 
retirement from 30 years as a police officer, the Veteran 
described himself as a workaholic, often working two or three 
jobs at a time.  The evidence of record also shows that the 
Veteran maintains relationships with his children and wife; 
although his relationship with his wife was noted as strained 
during the March 2009 examination.  Furthermore, although Dr. 
K. reported multiple symptoms of PTSD such as explosive 
temper, guilt feelings, depression and isolation, VA 
examinations show the Veteran has good impulse control, 
essentially normal speech, and that he denied the presence of 
homicidal thoughts, as well as delusions and hallucinations.  
Regarding suicidal ideation, the Board acknowledges that 
during the October 2008 hearing, Dr. W.K. stated that the 
Veteran has been suicidal and has had suicidal ideations, as 
well as during the March 2009 examination, the Veteran 
indicated that he has had chronic passive suicidal ideation 
for the past nine years.  However, the Board also noted that 
during the aforementioned examination, the Veteran reported 
that he would not subject his family to suicide, and the 
March 2005 VA examiner reported that the Veteran was not a 
danger to himself or others.  

Finally, as indicated above, the Board notes that a GAF score 
of 51 to 60 is defined as indicating moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  In this regard, the medical evidence of 
record demonstrates that the Veteran has been assigned GAF 
scores of 51 by several VA examiners, which indicates 
moderate impairment.  Although Dr. K. assigned a GAF of 45 
indicating serious symptoms, the evidence does not show that 
the Veteran has been unable to keep a job or that he has no 
friends.  In the March 2005 examination, he reported 
socializing with several old acquaintences, and his wife 
reported in 2008 that he occasionally spoke about the 
"good" times with other veterans.  Overall, the Board finds 
that his symptomatology more nearly reflects the criteria for 
a 50 percent disability.

Extraschedular considerations

On his March 2006 substantive appeal, the Veteran has 
reported that he stopped working as a part-time hearse driver 
in March 2005 due to his service-connected PTSD.  As such, 
the Board must adjudicate the issue of whether referral for 
an extraschedular rating is warranted.  See Barringer v. 
Peake, 22 Vet. App. 242 (2008).  

The record does not establish that the rating criteria are 
inadequate for rating the Veteran's service-connected PTSD.  
His PTSD is primarily manifested by social impairment with 
difficulty in establishing and maintaining effective work and 
social relationships.  The extent of that interference, 
however, is appropriately and adequate addressed by the 50 
percent rating under the rating schedule.  He has not been 
hospitalized due to his PTSD, and he reported that his PTSD 
was made worse by his lack of employment, noting that he 
retired from police work for reasons other than his PTSD.  He 
currently continues part-time employment as a paper 
deliverer, and although he notes that he can perform that 
work in isolation, he has not reported any marked 
interference in his ability to do the job because of his 
PTSD.  As the effects of the Veteran's disabilities have been 
fully considered and are contemplated in the rating schedule, 
referral for extraschedular ratings is unnecessary at this 
time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In sum, there is insufficient support for a disability 
evaluation in excess of 50 percent for the Veteran's service-
connected PTSD.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to a disability evaluation greater than 50 
percent for PTSD is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


